Citation Nr: 0930138	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for left 
shoulder trapezius muscle sprain.

3.  Entitlement to an initial compensable evaluation for 
right shoulder trapezius muscle sprain.

4.  Entitlement to an initial compensable evaluation for 
gastritis.

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for numbness of the 
right hand, claimed as carpal tunnel syndrome.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for numbness of the 
left hand, claimed as carpal tunnel syndrome.

8.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
June 2004 and July 2007.

In the appealed July 2007 rating decision, the RO noted that 
service connection for an upper back disability was 
previously denied in a June 2002 rating decision.  That 
decision referred to a claim for "right shoulder condition 
and left shoulder condition and back condition."  It 
discussed the upper back in the context of trapezius muscle 
strain and pulled back muscles, and referred to shoulder or 
upper back disability.  Four months later, in October 2002, 
the RO granted service connection for lumbosacral strain.  
Two years later, in June 2004, the RO granted service 
connection for a cervical spine condition, a left shoulder 
condition, and a right shoulder condition; each shoulder was 
rated separately using Diagnostic Code 5301, Muscle Group I, 
which includes the trapezius muscle.  The combination of 
these decisions, in the view of the Board, would reasonably 
have led the Veteran to believe that there was no basis for 
submitting a Notice of Disagreement for the June 2002 rating 
decision.  In addition, the Board notes that the June 2008 
statement of the case considered the June 2004 rating 
decision to be a grant of the claim for service connection 
for an upper back/shoulder condition, and that the 
appellant's letter of August 2004 was considered to be a new 
claim specifically for a thoracic spine condition.  
Accordingly, this claim will be addressed on a de novo basis.

The Veteran's June 2006 Statement of the Case included a 
claim for an increased evaluation for a cervical spine 
disorder, but the Veteran specifically excluded that issue 
from appeal in his July 2006 Substantive Appeal.  In an 
October 2008 letter, however, the Veteran indicated he was 
seeking an increase in the disability evaluation for his 
service-connected cervical spine disorder.  This new claim is 
referred back to the RO for appropriate action.

The reopened claims for service connection for numbness of 
the right and left hands and the claim for service connection 
for depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not productive of 
ankylosis or intervertebral disc symptomatology, and he has 
pain-free flexion to 60 degrees.

2.  The Veteran's left shoulder disorder is productive of 
motion well above the shoulder level, but with objective 
findings of actually painful motion near the extremes of 
forward flexion and abduction.

3.  The Veteran's right shoulder disorder is productive of 
motion well above the shoulder level, but with objective 
findings of actually painful motion near the extremes of 
forward flexion and abduction.

4.  The Veteran's gastritis is productive of symptoms 
including epigastric pain, nausea, alternating diarrhea and 
constipation, and epigastric tenderness to moderate 
palpation.  

5.  The symptoms of the Veteran's claimed thoracic spine 
disorder have already been contemplated in the disability 
evaluation for the service-connected lumbosacral strain; the 
symptoms of the thoracic spine and lumbosacral spine are 
duplicative and overlapping.

6.  The Veteran's claims for service connection for numbness 
of the right hands were denied in unappealed rating decisions 
in June 2002 and June 2004.

7.  Evidence received since the unappealed June 2004 rating 
decision appears to indicate an etiological link between the 
Veteran's reported numbness of the hands (i.e., carpal tunnel 
syndrome) and his service-connected cervical spine disorder, 
thus raising a possibility of substantiating the previously 
denied claims.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5242 (2008).

2.  The criteria for an initial 10 percent evaluation for 
left shoulder trapezius muscle sprain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2008).

3.  The criteria for an initial 10 percent evaluation for 
right shoulder trapezius muscle sprain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2008).

4.  The criteria for an initial 10 percent evaluation for 
gastritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.31, 4.112, 4.114, Diagnostic Code 7307 (2008).

5.  The claim for service connection for a thoracic spine 
disorder lacks legal merit and must be denied.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.14 
(2008).

6.  New and material evidence has been received to reopen a 
claim for service connection for numbness of the right hand, 
claimed as carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159 (2008).

7.  New and material evidence has been received to reopen a 
claim for service connection for numbness of the left hand, 
claimed as carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Lumbosacral strain

Preliminarily, the Board notes that the Veteran's current 
claim for an increased evaluation for lumbosacral strain was 
received in December 2005, well after recent revisions to the 
code sections for evaluating spine disorders in 2002 and 
2003.  As such, only the current diagnostic criteria are 
applicable in this case.

For spine disorders other than intervertebral disc syndrome, 
a formula (Diagnostic Codes 5235-5242) is used for 
determining the appropriate disability evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

The Veteran underwent a VA spine examination in November 
2005, during which he reported back pain and stiffness, with 
physical therapy and use of Ibuprofen and a TENS unit.  He 
denied being told by a doctor to have "total bedrest" in 
the past year.  Upon examination, there was tenderness to 
palpation of the paravertebral muscles.  Forward flexion was 
to 70 degrees, with pain from 60 to 70 degrees; extension to 
10 degrees, with pain from 5 to 10 degrees; bilateral side 
bending to 20 degrees, with pain from 10 to 20 degrees; and 
rotation to 30 degrees, with pain from 20 to 30 degrees.  
Neurological testing was unremarkable.  No changes in the 
pain pattern were noted with repetitive flexion.  The 
thoracic spine was normal, except for tenderness to palpation 
of the paravertebral muscles, and the range of motion of the 
thoracic spine was noted to be included with the lumbosacral 
spine.  The assessments included thoracic spine strain and 
lumbosacral strain with osteoarthritis.  The examiner noted 
that all of the Veteran's bending, lifting, and twisting 
activities had been affected by his thoracic and lumbosacral 
spine.  X-rays of the thoracic spine were normal, while x-
rays of the lumbar spine showed small osteophytes at L2-L3-L4 
and L4-L5, but with disc spaces well preserved, normal 
alignment and facet joints, and intact pedicles.

In May 2007, the Veteran underwent a VA orthopedic 
examination addressing the low back.  He rated this pain as 
7/10, though down to 3/10 after two Motrin, and noted flare-
ups lasting one day twice per week.  Additionally, he noted 
that the pain occasionally radiated down both buttocks.  The 
examination revealed forward flexion from zero to 70 degrees, 
with pain starting at 60 degrees; extension and bilateral 
lateral flexion to 20 degrees, with pain at 20 degrees, and 
pain-free bilateral lateral rotation to 30 degrees.  With 
repetitive motion, forward flexion was limited to 60 degrees.  
X-rays of the thoracic and lumbosacral spine from November 
2005 were noted to be normal.  The examiner rendered a 
diagnosis of low back strain and noted that the Veteran was 
moderately impaired.  The report further indicates that, 
during the last time he worked (as a claims examiner for VA), 
the Veteran had to take 2.5 weeks off for sick leave.

In reviewing the above evidence, the Board notes that there 
is no indication whatsoever of intervertebral disc syndrome 
of any segment of the thoracolumbar spine, thus rendering 
Diagnostic Code 5243 (intervertebral disc syndrome) 
inapplicable.  The Board must also stress that a 20 percent 
evaluation fully contemplates such symptoms as limitation of 
motions other than flexion and muscle spasm.  

As such, the only bases for an increased evaluation would be 
for ankylosis or flexion.  In this case, however, there has 
been no evidence of ankylosis.  Moreover, the Veteran's VA 
examinations have consistently shown flexion to no less than 
60 degrees, and with no evidence of pain at under 60 degrees.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45.  As a 40 percent evaluation requires 
evidence of flexion limited to 30 degrees, there exists no 
schedular basis for an evaluation in excess of 20 percent for 
lumbosacral strain.  The Veteran's claim for that benefit 
must accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.



C.  Shoulder disorders

In this case, the Veteran has been shown to be left-handed.  
Accordingly, the criteria for the dominant shoulder apply to 
the left shoulder, whereas the criteria for the non-dominant 
shoulder apply to the right shoulder.  Under Diagnostic Code 
5201, for the dominant shoulder, a minimum 20 percent 
evaluation is warranted for limitation of motion of the arm 
at the shoulder level.  A 30 percent evaluation is in order 
for limitation of motion of the arm midway between the side 
and shoulder level.  A 40 percent evaluation contemplates 
limitation of motion of the arm to 25 degrees from the side.  
For the non-dominant shoulder, a minimum 20 percent 
evaluation is warranted for limitation of motion of the arm 
at the shoulder level, or midway between the side and 
shoulder level.  A 30 percent evaluation contemplates 
limitation of motion of the arm to 25 degrees from the side.

In June 2003, the Veteran underwent a VA orthopedic 
examination, during which he reported left and right shoulder 
pain, slight weakness, stiffness, tiredness, and slight 
instability.  Upon examination, range of motion of the right 
shoulder revealed forward flexion to 180 degrees, with pain 
from 160 to 180 degrees.  Abduction was to 180 degrees, with 
pain from 145 to 180 degrees.  Internal and external rotation 
were to 90 degrees.  Left shoulder forward flexion was to 170 
degrees, with pain from 160 to 170 degrees.  Abduction was to 
170 degrees, with pain from 145 to 170 degrees.  Internal and 
external rotation were to 90 degrees.  For both shoulders, 
repetitive flexion and extension showed no change in terms of 
pain, weakness, or fatigability.  The assessment was of right 
and left shoulder strain.

The Veteran's November 2005 VA spine examination also 
addressed the shoulders, with the Veteran reporting flare-ups 
of the shoulders approximately three to four times a week and 
lasting a few hours.  The examination revealed bilateral 
shoulder tenderness.  Right shoulder range of motion testing 
revealed forward flexion and abduction to 165 degrees, with 
pain from 160 to 165 degrees; and external and internal 
rotation to 90 degrees.  Left shoulder range of motion 
testing revealed forward flexion and abduction to 170 
degrees, with pain from 160 to 170 degrees; and external and 
internal rotation to 90 degrees.  Repetitive motion was noted 
to not change the pain pattern, and an assessment of 
bilateral shoulder strain was rendered.


The Veteran also underwent a VA muscles examination in August 
2007.  During the examination, he described his shoulder 
muscle problems as moderate in degree; he could carry and 
lift without significant problems, but sleeping was "quite 
problematic."  The examination of the muscles was 
unremarkable, except for slight tenderness to palpation.  
Bilaterally, range of motion testing revealed forward flexion 
to 180 degrees, with pain from 170 to 180 degrees; abduction 
to 170 degrees, with pain from 165 to 170 degrees; external 
rotation to 90 degrees; and internal rotation to 80 degrees.  
Repetitive flexion showed no changes in the Veteran's pain 
pattern.  X-rays showed no abnormalities.  The assessment was 
left and right sternomastoid muscle group 22 strain and left 
and right trapezius muscle group 1 strain, both slight in 
nature.  The examiner further found that the Veteran should 
be able to handle most jobs with moderate lifting of his left 
and right shoulder without any significant restrictions.

VA treatment records from June 2008 indicate that the Veteran 
was undergoing physical therapy for his right shoulder, 
following a recent onset of pain after moving a dresser.  
This pain was noted to be over the top of the deltoid of the 
right shoulder and "deep to it."  An assessment of signs 
and symptoms suggestive of rotator cuff/supraspinatus strain 
with impingement syndrome was rendered.  The Veteran was 
noted to demonstrate positive pain "with eccentric phase of 
glenohumeral forward flexion."  

In this case, the Board finds that the Veteran's impairment 
of the left and right shoulders falls well short of 
limitation of motion of the arm at the shoulder level, the 
criteria for a minimum compensable (20 percent) evaluation 
for both shoulders under Diagnostic Code 5201.  Moreover, the 
Veteran's examinations showed pain-free motion well above the 
shoulder level and no change in his pain pattern with 
repetitive motion.  See DeLuca v. Brown, supra; 38 C.F.R. 
§§ 4.40, 4.45.  These criteria accordingly do not provide a 
basis for initial compensable evaluations under Diagnostic 
Code 5201 for either shoulder.  Moreover, the Board further 
notes that there is no evidence of ankylosis of 
scapulohumeral articulation (Diagnostic Code 5200), 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).  
Accordingly, none of these sections provides a basis for an 
initial compensable evaluation for either shoulder.


The Board finds, however, that consideration under 38 C.F.R. 
§ 4.59 is also warranted.  This section addresses painful 
motion, including such findings as arthritis, muscle spasm, 
and sciatic neuritis.  Under this section, it is the intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
This section also indicates that it is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  

Here, there is no objective evidence of shoulder joint or 
periarticular pathology, nor is either shoulder joint 
painful, unstable, or malaligned.  Nonetheless, movement of 
the shoulders has been shown upon VA examination to be 
objectively painful near the extremes of forward flexion and 
abduction.  In addition, the June 2008 VA physical therapy 
records further indicated "deep" right shoulder pain.  
While no such recent findings have been made as to the left 
shoulder, the Board is mindful that the Veteran is left-hand 
dominant.  

In view of this evidence, and given that several code 
sections potentially applicable to the shoulder joint itself 
(i.e., Diagnostic Codes 5003 and 5203) allow for a minimum 
compensable evaluation of 10 percent, the Board finds that 
separate 10 percent initial evaluations, representing the 
minimum compensable ratings, are warranted for the left and 
right shoulder disorders in view of 38 C.F.R. § 4.59.  To 
that extent only, the appeal is granted.  38 C.F.R. § 4.3.

D.  Gastritis

Chronic hypertrophic gastritis (identified by gastroscope) is 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7307.  
Under this section, a 10 percent evaluation is warranted in 
cases of small nodular lesions and symptoms.  A 30 percent 
evaluation contemplates multiple small eroded or ulcerated 
areas, and symptoms.  A 60 percent evaluation is assigned for 
severe hemorrhages, or large ulcerated or eroded areas.

During his November 2005 VA chronic fatigue syndrome 
examination, the Veteran reported epigastric pain, especially 
with solid food and approximately 10 to 15 minutes after 
eating.  The first few minutes were noted to be extremely 
painful.  He did not report medication for this pain and 
denied any emesis, but he did report nausea and alternating 
diarrhea and constipation.  He also reported currently taking 
1600 milligrams of Motrin twice a day and also had a history 
of Ibuprofen use since 1988.  He described a weight loss of 
10 to 15 pounds over the last 10 years.  A gastrointestinal 
examination revealed positive bowel sounds and tenderness to 
the epigastric region to moderate palpation.  A chest x-ray 
was normal, and blood work was unremarkable other than 
elevated protein and albumin.  The impression was of 
gastritis, found to be at least as likely as not aggravated 
by the Veteran's Motrin use for joint pain.  The examiner 
further noted that Ibuprofen attaches to receptors in the 
stomach lining, causing acid release and leading to symptoms 
of gastritis and possible ulcer formation.  While the 
examiner could not say that gastritis was caused by the 
Ibuprofen, she did state that it would not be as severe if he 
did not take the Ibuprofen.

Upon a review of this evidence, the Board is satisfied that 
the criteria for an initial 10 percent evaluation have been 
met.  While there is no confirmation of small nodular lesions 
of the stomach, the Veteran does have symptoms including 
epigastric pain, nausea, and alternating diarrhea and 
constipation.  His November 2005 VA examination also revealed 
epigastric tenderness to moderate palpation.  That having 
been noted, given the absence of more severe symptoms or 
clinical findings, and the fact that he has reportedly lost 
only 10 to 15 pounds over the past 10 years, the Board does 
not find that there are sufficient symptoms to warrant an 
even higher evaluation of 30 percent.  See 38 C.F.R. § 4.112 
("substantial weight loss" means a loss of greater than 20 
percent of an individual's baseline weight sustained for 
three months or longer).

In summary, the criteria for an initial 10 percent 
evaluation, but not more, for gastritis have been met.  To 
that extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.31.



E.  Staged and extra-schedular ratings

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  A 
November 2006 VA treatment note indicates that the Veteran 
did receive emergency room treatment for a low back pain 
exacerbation, but it was noted that he would be able to 
return to work two days later.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

II.  Entitlement to service connection for a thoracic spine 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.   

At the same time, under 38 C.F.R. § 4.14, the evaluation of 
the same disability ("pyramiding") under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  But see Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (in which the United States Court 
of Appeals for Veterans Claims (Court) held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).

As noted above, the formula for evaluating spine disorders 
(Diagnostic Codes 5235-5242) addresses the thoracolumbar 
spine as a single entity.  In evaluating the Veteran's 
lumbosacral strain above, the Board has considered all 
symptomatology of the thoracolumbar spine.  To separately 
grant service connection, and a separate disability 
evaluation, for a thoracic spine disorder would be to violate 
VA's rule against pyramiding in 38 C.F.R. § 4.14.  This 
situation is also distinct from that contemplated by Esteban, 
as the symptomatology considered in evaluating a lumbosacral 
spine disorder (i.e., range of motion, ankylosis) is 
duplicative and overlapping with the symptomatology of a 
thoracic spine disorder.

Accordingly, a grant of service connection for a thoracic 
spine disorder as separate from the Veteran's service-
connected lumbosacral strain is precluded by the law.  In 
this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the Veteran's claim for 
service connection for a thoracic spine disorder must be 
denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 
(1994).

III.  Whether new and material evidence has been submitted to 
reopen claims for service connection for numbness of the 
right and left hands

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for bilateral hand numbness was denied in a June 
2002 rating decision on the basis that this condition was not 
shown by the service treatment records.  The record contains 
photocopies of a Notice of Disagreement with this decision, 
which is dated February 4, 2003.  Although the copies are not 
stamped to show the date of receipt by the RO, they evidently 
at least some of the copies were received by the RO prior to 
a March 2003 Report of Contact.

Instead of furnishing the Veteran immediately with a 
Statement of the Case, the RO denied service connection for 
numbness of the right and left hands again in a June 2004 
decision, of which the Veteran was notified in July 2004.  By 
that time, the claims file included a June 2003 VA treatment 
record with a diagnosis of bilateral carpal tunnel syndrome.  
A Statement of the Case, was later furnished to the Veteran 
in conjunction with the June 2002 denial in September 2005.  
The Veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) was received in December 2005, and, in May 2006, the 
RO notified the Veteran that his VA Form 9 was untimely.  See 
38 C.F.R. § 20.302(b).  As such, the June 2002 and June 2004 
rating decisions addressing the Veteran's claim are "final" 
as defined in 38 U.S.C.A. § 7105(c).  

The question for the Board now is whether evidence received 
since the June 2002 and June 2004 rating decisions is "new 
and material."  In this regard, it is worth noting that the 
RO separately granted service connection for a cervical spine 
disorder in the aforementioned June 2004 rating decision.  A 
subsequent VA neurological examination report, from November 
2005, indicates that the Veteran had both signs of cervical 
radiculopathy and carpal tunnel syndrome.  The examiner 
further indicated that "[t]he cervical radiculopathy and 
carpal tunnel syndrome can both result in upper extremity 
abnormalities."  

As the November 2005 VA neurological examination report 
appears to indicate an etiological link between the Veteran's 
reported numbness of the hands (i.e., carpal tunnel syndrome) 
and his service-connected cervical spine disorder, it raises 
a possibility of substantiating the previously denied claims.  
The Board thus finds that the previously denied claims for 
service connection for numbness of both hands should be 
reopened on the basis of new and material evidence.

That having been established, the Board finds that additional 
evidentiary development, including a new VA examination with 
a medical nexus opinion, is needed prior to a final 
adjudication of the Veteran's claims.  This additional 
development will be accomplished on remand.  

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Given the favorable action on the two "new and material 
evidence" claims and the fact that the reopened claims are 
subject to additional development on remand, the Board will 
not address those claims in this section.  Rather, this 
section will address the six remaining claims.  

In this case, notice letters were furnished to the Veteran in 
November 2004, September 2005, December 2006, and May 2008.  
Also, in December 2006, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As to the initial evaluation claims that come 
before the Board on appeal from the decisions which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

With regard to the claim for an increased evaluation for 
lumbosacral strain, however, the Board notes that, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that 
notice for increased evaluation claims requires that: (1) VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In view of Vazquez-Flores, a letter was furnished to the 
Veteran in May 2008 that included the provisions of the 
formula for rating spine disorders and informed him that he 
needed to submit evidence of worsening that could include 
specific medical and laboratory evidence, as well as lay 
evidence from other individuals who had witnessed how his 
disabilities affected him.  Following this letter, the 
Veteran's claim was readjudicated in a June 2008 Statement of 
the Case.

Consequently, the Board finds that the RO took appropriate 
steps for corrective action and compliance with the recent 
Vazquez-Flores decision and that any notice errors in light 
of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's service 
treatment and VA medical records have been obtained.  
Additionally, he has been afforded multiple VA examinations 
in conjunction with his claims.


Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an initial 10 percent evaluation for left 
shoulder trapezius muscle sprain is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Entitlement to an initial 10 percent evaluation for right 
shoulder trapezius muscle sprain is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Entitlement to an initial 10 percent evaluation for gastritis 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Lacking legal merit, the claim of entitlement to service 
connection for a thoracic spine disorder is denied.

New and material evidence has been received to reopen a claim 
for service connection for numbness of the right hand, 
claimed as carpal tunnel syndrome; to that extent only, the 
appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for numbness of the left hand, claimed 
as carpal tunnel syndrome; to that extent only, the appeal is 
granted.




REMAND

The Board finds that the Veteran's reopened claims for 
numbness of the hands warrant a further VA examination.  The 
Veteran has been noted to have both cervical radiculopathy 
and bilateral carpal tunnel syndrome, but thus far no 
examiner has provided an opinion as to whether the 
radiculopathy affects the hands or whether the carpal tunnel 
syndrome is etiologically related to either service or the 
Veteran's service-connected cervical spine disorder.  Further 
clarification is needed in this regard.

In conjunction with the claim for service connection for 
depression, the Veteran underwent a VA psychiatric 
examination in November 2005.  In the report of this 
examination, the examiner noted that the Veteran's reported 
symptoms of a major depressive disorder "appear to have had 
their onset" following the death of his brother by a boating 
accident in 1988, during service.  While this statement tends 
to support the Veteran's claim, the Board notes that the 
examiner had access to the Veteran's electronic medical file 
but not his claims file.  A further VA examination, with a 
nexus opinion based upon a claims file review, is thus needed 
in this case.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the numbness of 
both hands, claimed as carpal tunnel 
syndrome.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each hand based upon the 
claim of numbness.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
disorders: (1) are etiologically related 
to the Veteran's period of active 
service, or (2) were caused or worsened 
beyond natural progression as a 
consequence of the Veteran's service-
connected cervical spine disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The Veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of his depression.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed 
depression is etiologically related to 
the Veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the issues of service 
connection for numbness of both hands, 
claimed as carpal tunnel syndrome and as 
secondary to the service-connected 
cervical spine disorder; and for 
depression, to include as due to an 
undiagnosed illness, should be 
readjudicated.  If the determination of 
any of these claims remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


